DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, directed to claims 1-3 and 19 in the reply filed on 03 September 2021 is acknowledged.
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claims 4-18, directed to an invention non-elected in the reply filed on 03 September 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest a display apparatus comprising a light guide element includes a first light guide part configured to guide the light coming from an incident optical system in a first direction and a second light guide part configured to guide the light coming from the first light guide part in a second direction intersecting with the first direction, the first light guide part has a plurality of mirrors disposed along the first direction and configured to guide the light to the second light guide part by reflecting the light, the plurality of mirrors includes a first mirror and a second mirror, each of the first and second mirrors has a first reflection region and a second reflection region having a higher reflectance than the first reflection region, and light having transmitted through the first reflection region of the first mirror enters the second reflection region of the second mirror in addition to the accompanying features of the independent claims.  The unique combination of limitations as claimed by Applicant, particularly the mirrors and their reflective and transmissive properties reduce the number of times light needs to be reflected so therefore reduces a loss in light quality and makes a more uniform image.
A close prior art of record is U.S. Patent Application Publication 2014/0160577 to Dominici et al.  Dominici teaches a display device comprising a light guide element having a first and second light guide part.  (Figure 3)  Dominici further teaches an array of mirrors in each of the first and second light guide part, the mirrors of the first light guide part to have a first reflection region reflecting light into the second light guide part.  However, Dominici fails to expressly teach each of the first and second mirrors has a first reflection region and a second reflection region having a higher reflectance than the first reflection region, and light having 
Another close prior art of record is U.S. Patent Application Publication 2003/0165017 to Amitai.  Amitai teaches an optical beam expander comprising an array of mirrors in a first section and second section on a common substrate.  (Figures 14 & 15)  Amitai further teaches light beams reflecting on a reflection region (22a-c) where light is transmitted though the reflection region to a second section of the substrate with an array of mirrors.  However, Amitai fails to expressly teach a light guide element having a first and second light guide part, each light guide part each of the first and second mirrors has a first reflection region and a second reflection region having a higher reflectance than the first reflection region, and light having transmitted through the first reflection region of the first mirror enters the second reflection region of the second mirror.
Therefore, claims 1-3 and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
References A and B are both printed publications commonly owned as the current application.  References A and B both discuss display apparatuses having two light guide parts including an array of mirrors.
Reference C discusses a display apparatus having a light guide plate with an array of prisms to reflect and transmit light.
Reference D teaches a beam expanding structure having an array of MEMs micro-mirrors in order to direct light as desired.
Reference E teaches discuss display apparatuses having two light guide parts including an array of mirrors.
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINA M WONG/Primary Examiner, Art Unit 2874